COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Emjo Investments, Ltd. and H.J. von der Goltz v. Michael Sydow,
                          John Preston, Christoph Henkel; C Change Investments, LLC and
                          Brilliant Novelty, L.L.C., Chalsys Capital Partners, LLP; Sonia Lo and
                          Meliora Energy Technologies

Appellate case number:    01-14-00703-CV

Trial court case number: 2011-44058

Trial court:              215th District Court of Harris County

        Appellate Case Number 01-14-00703-CV contains the following three notices of appeal
for three separate interlocutory orders entered in the underlying case, Michael Collins, et al.v
Michael Sydow, et. al. and Akila Finance, S.A. et al. v. Michael Sydow, et al., trial court cause
number 2011-44058:
   •   A November 10, 2014 notice of appeal filed by Christoph Henke appealing the trial
       court’s October 21, 2014 order granting Emjo Investments, Ltd. and H.J. Von Der
       Goltz’s motion for new trial and denying Christoph Henke’s special appearance (the
       “Henke Order”);
   •   A December 8, 2014 notice of appeal filed by John T. Preston and C Change
       Investments, LLC appealing the trial court’s November 17, 2014 order denying their
       special appearances (the “Preston/C Change Order”); and
   •   A December 8, 2014 notice of appeal filed by Emjo Investments, Ltd. and H.J. von der
       Goltz appealing the trial court’s November 17, 2014 order granting the special
       appearance of Brilliant Novelty, L.L.C. and dismissing the action against Brilliant
       Novelty for want of jurisdiction (the “Brilliant Novelty Order”).
Although the notices of appeal are for three orders related to the same underlying cause, each of
the orders is a separate and appealable interlocutory order involving different parties.
Accordingly, the appeals of the orders should proceed under separate appellate cause numbers
and the Court orders the following:
       Appellate Cause Numbers. The Court directs the Clerk of this Court to assign separate
appellate cause numbers for each of the three interlocutory orders appealed:
   •   The appeal of the Henke Order shall continue under its current appellate cause number,
       01-14-00703-CV, and will be styled as Christoph Henke v. Emjo Investments, Ltd. and
       H.J. Von Der Goltz.
   •   The appeal of the Preston and C Change Order shall be assigned appellate cause number
       01-15-00390-CV and will be styled John T. Preston and C Change Investments, LLC v.
       Emjo Investments, Ltd. and H.J. von der Goltz.
   •   The appeal of the Brilliant Novelty Order shall be assigned appellate cause number
       01-15-00391-CV and will be styled Emjo Investments, Ltd. and H.J. von der Goltz v.
       Brilliant Novelty, L.L.C.
See TEX. R. APP. P. 12.1, 12.2.
         Designation of Record on Appeal. The Court orders that the parties to the new appellate
cause numbers 01-15-00390-CV and 01-15-00391-CV designate the items to be included in the
record in their respective cases to the district clerk within 10 days of the date of this order. The
district clerk shall then submit the record on appeal in those cause numbers, at the appellant’s
expense.
        Briefing and Submission. Briefs have been submitted in the appeal of the Henke Order,
but a briefing schedule has not yet been set for the appeals of the Preston/C Change Order and
the Brilliant Novelty Order. Accordingly, the Court orders that Appellants’ opening briefs in the
accelerated appeals of the Preston/C Change Order (appellate cause number 01-15-00390-CV)
and the Brilliant Novelty Order (appellate cause numbers 01-15-00391-CV) are due within 20
days of this order. See TEX. R. APP. P. 38.6(a). Appellees’ briefs in the accelerated appeals of the
Preston/C Change Order and the Brilliant Novelty Order are due 20 days after the filing of
appellants’ opening brief in their respective cases. See TEX. R. APP. P. 38.6(b). Because the
appeals are related, the Court will submit them for consideration together when the briefing is
concluded.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: April 28, 2015